Citation Nr: 1208043	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-24 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right fibula stress fracture and right ankle sprain.  


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to January 2005 and his decorations include the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2007, the Veteran testified at a hearing at his local RO before a Veterans Law Judge, who is no longer employed at the Board, and a transcript of this proceeding has been associated with the claims folder.  

The Board previously remanded this matter for additional development in December 2007.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In August 2007, the Veteran testified at a Board hearing in connection with his present appeal; however, the Veterans Law Judge who presided over this hearing is no longer employed at the Board.  As a matter of law, the Veteran has the right to provide testimony before the Veterans Law Judge who will decide his claim.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In a November 2011 correspondence, the Veteran indicated his desire to have a Board hearing at his local RO.  The Veteran's request for a hearing should be honored; therefore, the board is without discretion and must remand the claim, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran, as well as his attorney, and schedule him for a hearing before a Veterans Law Judge, sitting at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran should be associated with the claims folder.  After the hearing is conducted, or the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



